IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               February 20, 2009
                               No. 07-60709
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

LAN OUYANG

                                           Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A98 648 380


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges
PER CURIAM:*
      Lan Ouyang petitions for review of an order of the Board of Immigration
Appeals (BIA) affirming the immigration judge’s decision to deny her application
for asylum and withholding of removal under both the Immigration and
Nationality Act (INA) and the Convention Against Torture (CAT). We will
uphold the BIA’s determination that Ouyang is not eligible for asylum or
withholding of removal if that determination is supported by substantial



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 07-60709

evidence.1 The substantial evidence standard requires that the decision be based
on the evidence presented and that the decision be substantially reasonable.2
      The Respondent contends that Ouyang has waived her claims concerning
asylum based on past persecution and relief under the CAT by failing to argue
them in the body of her brief. This contention is accurate. We thus decline to
consider Ouyang’s claims related to asylum based on past persecution and CAT
relief and consider only those claims related to INA relief that she has argued
in her brief.
      Ouyang argues that she fears future persecution, and thus is entitled to
asylum and withholding of removal, because the birth of her second child places
her in violation of China’s population control policy. She also contends that she
is entitled to withholding of removal because she has shown that she was forced
to undergo an abortion in 1994 and thus has established past persecution.
Ouyang has not shown that the evidence she adduced “‘was so compelling that
no reasonable factfinder could fail to find the requisite fear of persecution.’”3
Ouyang also has not shown that the evidence compels a conclusion contrary to
the BIA’s rejection of her claims.4
      Ouyang’s petition for review is DENIED.




      1
          Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).
      2
          See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
      3
       See Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994) (quoting INS v.
Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).
      4
          See Carbajal-Gonzalez, 78 F.3d at 197.

                                         2